Case: 18-50755      Document: 00514924311         Page: 1    Date Filed: 04/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-50755                              FILED
                                  Summary Calendar                        April 22, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MANUEL COLLAZO-GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:18-CR-152-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Victor Manuel        Collazo-Gonzalez       appeals his 46-month, within-
guidelines sentence for illegal reentry following deportation. Because Collazo-
Gonzalez’s prior removal from the United States followed felony convictions for
possession of methamphetamine and marijuana, his maximum term of
imprisonment was increased from two to 10 years. See 8 U.S.C. § 1326(a),
(b)(1). He contends that because the indictment did not allege the prior felony


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50755    Document: 00514924311    Page: 2   Date Filed: 04/22/2019


                                No. 18-50755

convictions, his sentence is unconstitutional under Apprendi v. New Jersey,
530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013). Collazo-
Gonzalez concedes that this argument is foreclosed by Almendarez-Torres v.
United States, 523 U.S. 224, 235, 239 (1998), and he raises it to preserve the
issue for possible Supreme Court review.
      The Government has moved for summary affirmance or, alternatively,
for an extension of time to file a brief. Because the sole issue presented is
foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc. v.
Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).      Accordingly, the motion for
summary affirmance is GRANTED. The Government’s alternative motion for
an extension of time to file a brief is DENIED. The judgment is AFFIRMED.




                                      2